Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the original objection to Claim 3, in the Office action filed February 8, 2021, is hereby withdrawn.
Allowable Subject Matter
Claims 1-3 and 5 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding fiber structures for pressure containers with mouthpieces and dome sections.  However, the prior art does not expressly disclose second yarns forming the fabric with the first yarns, the second yarns being arranged in such a way that a direction in which a yarn main axis of each of the second yarns in the body portion proceeds is the axial direction of the body portion and that a direction in which a yarn main axis of a portion of each of the second yarns arranged in the dome-shaped portion proceeds is an axial direction of the dome-shaped portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks Page 7 Lines 5-19, filed May 3, 2021, with respect to the §103 rejection of claim 1 as unpatentable over Carter (7,407,062) in view of Murphy et al. (4,410,385) have been fully considered and are persuasive.  The §103 rejection of claim 1 has been withdrawn. 
Rejoinder
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on December 28, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claim 4, directed to a method of manufacturing a container, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Re Claim 4, the prior art discloses most of the claimed invention regarding manufacturing fiber structures for pressure containers with mouthpieces and dome sections.  However, the prior art does not expressly disclose warp yarns arranged in such a way that a direction in which a yarn main axis of each of the warp yarns in the body portion and the dome-shaped portion proceeds is a circumferential direction of the liner; and weft yarns forming the fabric with the warp yarns, wherein the method of producing the fiber structure comprising: arranging the warp yarns along the axial direction of the body portion and the dome- shaped portion of the liner.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736